Case 1:20-cv-06569-PAC Document 23 Filed 07/29/21 Page 1 of 10

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

x
JANE DOE,
20-cv-06569 (PAC)
Plaintiff,
-against-
ORDER & OPINION
CUBA GOODING, JR.,
Defendant. :
oan x

 

Plaintiff Jane Doe (“Plaintiff”) sued Cuba Gooding, Jr. “Defendant,” “Gooding, Jr.”),
alleging that he forcibly raped her in 2013. Three motions from Plaintiff are before the Court:
(1) a motion to proceed pseudonymously, or, in the alternative, to seal this case; (2) a motion to
seal two declarations revealing the real names of Plaintiff and Jane Doe #2! (the “True Identity
Declarations”); and (3) a motion for default judgment. Defendant has completely failed to
engage with this case. Accordingly, the Court (i) grants Plaintiff's motions to proceed
pseudonymously and to seal the True Identity Declarations, without prejudice to a future
challenge from Defendant if and when he responds to this order; Gz) grants Plaintiff's motion for
default judgment as to Defendant’s liability; and (14) reserves judgment as to damages,
attorneys’ fees, and costs. Defendant is ordered to enter an appearance by September 7, 2021.
After September 7, the Court will convene a conference to determine whether a hearing is

necessary.

 

' Jane Doe #2 is not a plaintiff in this case. She is a third party who submitted a declaration in
support of Plaintiff’s motion for defauit judgment, which details the sexual assault Jane Doe #2
allegedly suffered at Defendant’s hands. See Decl. of Casey Wolnowski Supp. Default J. Ex. 6,
Decl. of Jane Doe #2 ¥¥J 3-11, ECF No. 20-6.

 
Case 1:20-cv-06569-PAC Document 23 Filed 07/29/21 Page 2 of 10

BACKGROUND

Plaintiff alleges that Gooding, Jr. forcibly raped her in 2013. See Compl. {J 8-23, ECF
No. 1. On August 18, 2020, Plaintiff filed her complaint against Defendant, alleging that his
rape was a crime of violence committed against her on the basis of, and with animus towards, her
gender, in violation of New York City’s Gender-Motivated Violence Protection Law, New York
City Administrative Code § 10-1101, et seg. ““VGM”). Compl. {ff 31-34; see also Pl.’s Mem.
Supp. Mot. Default J. 8, ECF No. 21. Plaintiff simultaneously filed a motion to proceed
pseudonymously or, alternatively, under seal. Mot. Seal Case and/or Proceed Pseudonymously,
ECF No. 4. On August 20, 2020, the Court ordered Defendant to respond to the motion to
proceed pseudonymously by September 10, 2020. Text Order dated Aug. 20, 2020. Defendant
never responded, and no other activity occurred on the docket until March 2021.

On March 1, 2021, the Court dismissed the case without prejudice for failure to
prosecute. Order of Dismissal, ECF No. 7. Plaintiff promptly moved to reopen the case. Mot.
to Reopen Case, ECF No. 8. The Court granted Plaintiff's motion on March 16, 2021, and
directed Plaintiff to serve Gooding, Jr. by April 30, 2021. Order Granting Mot. to Reopen Case,
ECF No. 10. Plaintiff effected service on April 22, and Defendant failed to answer by the May
13 deadline. See Decl. of Casey Wolnowski Supp. Default J. ““Wolnowski Decl.”) Ex. 1, Aff. of
Service, ECF No. 20-1. On May 14, Plaintiff obtained a certificate of default from the Clerk of
Court. Wolnowski Decl. Ex. 2, Clerk’s Certificate of Default, ECF No, 20-2. Then, on July 26,
2021, Plaintiff moved for default judgment and to seal the True Identity Declarations. Pl.’s Mot.

Default J., ECF No. 19; Pl.’s Mot. Seal True Identity Decls., ECF No. 16.
Case 1:20-cv-06569-PAC Document 23 Filed 07/29/21 Page 3 of 10

DISCUSSION

1. Plaintiff?s Motion to Proceed Pseudonymously

Federal Rule of Civil Procedure 10(a) requires a complaint to name ail parties. Fed. R.
Civ. P. 10(a). “This Rule ‘serves the vital purpose of facilitating public scrutiny of judicial
proceedings,’” and it “cannot be set aside lightly.” Doe v. Weinstein, 484 F. Supp. 3d 90, 93
(quoting Sealed Plaintiff v. Sealed Defendant, 537 F.3d 185, 188, 189 (2d Cir. 2008)). The
district court may grant an exception to this disclosure rule if “the plaintiff has a ‘substantial
privacy’ interest that ‘outweighs the customary and constitutionally-embedded presumption of
openness in judicial proceedings.’” Id. (quoting Sealed Plaintiff, 537 F.3d at 189). To that end,
the Second Circuit has identified a non-exhaustive list of ten factors that a district court should
consider in determining whether to permit a plaintiff to proceed under a pseudonym. Sealed
Plaintiff, 537 F.3d at 190.?

Plaintiff has satisfied some, but not all, of the Sealed Plaintiff factors. The allegations in

this case explicitly describe heinous sex acts perpetrated against Plaintiff (including vaginal and

 

2“(1) whether the litigation involves matters that are highly sensitive and of a personal nature;
(2) whether identification poses a risk of retaliatory physical or mental harm to the party seeking
to proceed anonymously or even more criticaily, to innocent non-parties; (3) whether
identification presents other harms and the likely severity of those harms, mcluding whether the
injury litigated against would be incurred as a result of the disclosure of the plaintiffs identity;
(4) whether the plaintiff is particularly vulnerable to the possible harms of disclosure,
particularly in light of his age; (5) whether the suit is challenging the actions of the government
or that of private parties; (6) whether the defendant is prejudiced by allowing the plaintiff to
press his claims anonymously, whether the nature of that prejudice (if any) differs at any
particular stage of the litigation, and whether any prejudice can be mitigated by the district court;
(7) whether the plaintiff's identity has thus far been kept confidential; (8) whether the public’s
interest in the litigation is furthered by requiring the plaintiff to disclose his identity; (9) whether,
because of the purely legal nature of the issues presented or otherwise, there is an atypically
weak public interest in knowing the litigants’ identities; and (10) whether there are any
alternative mechanisms for protecting the confidentiality of the plaintiff.” Sealed Plaintiff, 537
F.3d 190 (internal citations, quotation marks, and alterations omitted).

3

 
Case 1:20-cv-06569-PAC Document 23 Filed 07/29/21 Page 4 of 10

anal rape, without a condom, after luring Plaintiff into Defendant’s hotel room on false
pretenses). Compl. {ff 14-22. Plaintiff has recounted her embarrassment, depression, and
suicidal ideation resulting from this episode with Defendant. Wolnowski Decl. Ex. 3, Decl. of
Jane Doe {ff 20-25, ECF No. 20-3. Plaintiff’s allegations of sexual assault are unquestionably
“highly sensitive and of a personal nature,” but that alone does not carry her burden. Pl.’s Mem.
Supp. Mot. Seal Case and/or Proceed Pseudonymously 3, ECF No. 5 (“PL’s Mem. Supp.
Pseudonym”); Weinstein, 484 F. Supp. 3d at 94. However, Plaintiff also represents that (1) she
“is likely to suffer social stigma as a victim of these crimes,” (2) “permitting the details of these
highly personal claims to be publicly associated with her may impact her family if her identity
were revealed at this stage,” and (3) “[t]he personal nature of the allegations informs other
factors too, including whether identification poses a risk of retaliatory physical or mental harm to
the plaintiff or to innocent non-parties (such as their families), and whether the identification
presents other, severe harms.” Pl.’s Mem. Supp. Pseudonym 4. While these claims would be
stronger with more explanation of what those harms might be, where they might originate from,
or the likelihood of their occurrence, the Court finds Plaintiff's representations sufficient to
justify pseudonymity at this stage.

Defendant’s failure to appear precludes the Court from discerning whether he would
suffer any prejudice from allowing Plaintiff to proceed as Jane Doe, especially since he already
knows her identity. Pl.’s Mem. Supp. Pseudonym 4. And the use of a pseudonym is a narrowly-
tailored solution for protecting Plaintiff’s confidentiality while maximizing the amount of
information about this case that the public may receive (as opposed to requiring Plaintiff to
disclose her real name but filing the entire case under seal). See Valassis Commce’ns, Inc. v.

News Corp., No. 17-cv-7378, 2020 WL 2190708, at *1 (S.D.N.Y. May 5, 2020) (“[R]edacting

 
Case 1:20-cv-06569-PAC Document 23 Filed 07/29/21 Page 5 of 10

sensitive information is a preferable alternative to sealing an entire document.”); Doe v. Doe, No.
20-CV-5329, 2020 WL 6900002, at *4—5 (E.D.N.Y. Nov. 24, 2020). Accordingly, Plaintiff s
motion to proceed pseudonymously is granted, without prejudice to future objection from
Defendant.
IL. Plaintiff’s Motion to Seal the True Identity Declarations

Plaintiff concedes that the True Identity Declarations, which she submitted in support of
her motion for default judgment, are judicial documents. Pi.’s Mot. Seal True Identity Decls. 1-
2: see also United States v. Amodeo, 44 F.3d 141, 145 (2d Cir. 1995) (Amodeo 2) Gudicial
documents are those “relevant to the performance of the judicial function and useful in the
judicial process”). “Judicial documents are subject at common law to a potent and fundamental
presumptive right of public access that predates even the U.S. Constitution.” Mirlis v. Greer,
952 F.3d 51, 58 (2d Cir, 2020) (citations omitted). This common law presumptive right of
access “requires a court to make specific, rigorous findings before sealing the [judicial]
document or otherwise denying public access.” Bernstein vy. Bernstein Litowitz Berger &
Grossmann LLP, 814 F.3d 132, 141 (2d Cir. 2016) (citation omitted). Before sealing a
document, the court must (1) determine whether the document is a judicial document; (2) if it is a
judicial document, decide how much weight to give the presumption of access; and (3) determine
whether the factors that weigh against public disclosure outweigh the presumption of access.
Mirlis, 952 F.3d at 59. The presumption of access is heavy where the judicial document directly
affects an adjudication, and light where the document’s role in the court’s performance of its
Article III duties is negligible. Bernstein, 814 F.3d at 142.

The First Amendment independently safeguards the public’s presumptive right to access

certain judicial documents. Bernstein, 814 F.3d at 141. Where the First Amendment right of
Case 1:20-cv-06569-PAC Document 23 Filed 07/29/21 Page 6 of 10

access applies, a court may seal judicial documents “if specific, on the record findings are made
demonstrating that closure is essential to preserve higher values and is narrowly tailored to serve
that interest,” but “[b}]road and general findings” are insufficient. Lugosch v. Pyramid Co. of
Onondaga, 435 F.3d 110, 120 (2d Cir. 2006) (quoting In re New York Times Co., 828 F.2d 110,
116 (2d Cir. 1987)). The First Amendment presumptive right of access applies to judicial
documents submitted in connection with a motion for default judgment, because it is a
dispositive motion. See Bernsten v. O’Reilly, 307 F. Supp. 3d 161, 166 (S.D.N.Y. 2018); City of
Almaty, Kazakhstan v. Sater, No. 19-CV-2645, 2019 WL 5963438, at *1—2 (S.D.N.Y. Nov. 13,
2019); Lugosch, 435 F.3d at 126. Thus, “the [documents] at issue enjoy a qualified right of
access under both the common law and the First Amendment,” and the Court need only consider
Plaintiff's sealing motion “under the ‘stronger’ First Amendment right.” United States v. Sater,
No. 98-CR-1101, 2019 WL 3288389, at *2 (E.D.N.Y. July 22, 2019) (quoting United States v.
Erie Caty., N.Y., 763 F.3d 235, 239 (2d Cir. 2014)).

Countervailing factors that weigh against public disclosure include “the privacy interests
of those resisting disclosure.” Lugosch, 435 F.3d at 120 (quoting United States v. Amodeo, 71
F.3d 1044, 1050 (2d Cir. 1995) (Amedeo IN). Courts frequently recognize the privacy interest in
protecting “the identity of a sexual assault victim” as “an important and recognized basis to limit
public access” to judicial documents. See, e.g., Kemp v. North, No. 20-CV-9121, 2021 WL
1512712, at *2 (S.D.N.Y. Apr. 15, 2021) (collecting cases). Courts assign especially heavy
weight to innocent third parties’ privacy interests. Amedeo I, 71 F.3d at 1050-51.

The Court has already explained the basis for redacting Plaintiff's name from the record.
Jane Doe #2 also has a substantial privacy interest in maintaining her anonymity, for similar

reasons. See Wolnowski Decl. Ex. 6, Decl. of Jane Doe #2 JY 3-11, ECF No. 20-6 (describing
Case 1:20-cv-06569-PAC Document 23 Filed 07/29/21 Page 7 of 10

Defendant’s attempt to digitally penetrate Jane Doe #2’s anus, against her will, at a film festival).
As a non-party sexual assault victim, Jane Doe #2’s privacy interests receive heavy weight in the
sealing analysis. Accordingly, the Court finds that (1) Plaintiff's and Jane Doe #2’s substantial
privacy interests outweigh the presumptive right of public access to the True Identity
Declarations; and (2) sealing the True Identity Declarations is a narrowly-tailored means of
protecting their privacy interests. See Doe v. Doe, 2020 WL 6900002, at *4-5; Scott v. Graham,
No. 16-CV-2372, 2016 WL 6804999, at *2 (S.D.N.Y. Nov. 17, 2016) (“[RJedact{ing] the names
of the victim and her mother (as opposed to requesting that the Court seal this entire proceeding)
is ‘narrowly-tailored’ to serve the higher value of safeguarding the victim’s identity.”).
Plaintiff’s motion to seal the True Identity Declarations is granted, without prejudice to
Defendant’s right to object in the future.
Hi.  Plaintiff’s Motion for Default Judgment

Federal Rule of Civil Procedure 55 “provides a ‘two-step process’ for the entry of
judgment against a party who fails to defend: first, the entry of a default, and second, the entry of
a default judgment.” City of N.Y. v. Mickalis Pawn Shop, LLC, 645 F.3d 114, 128 (quoting New
York v. Green, 420 F.3d 99, 104 (2d Cir. 2005)). “[Tjhe entry of a default[{] formalizes a judicial
recognition that a defendant has, through its failure to defend the action, admitted liability to the
plaintiff.” Id. Then, “the entry of a default judgment{] converts the defendant’s admission of
liability into a final judgment that terminates the litigation and awards the plaintiff any relief to
which the court decides it is entitled, to the extent permitted by Rule 54(c).” Id. Although the
entry of default establishes liability, it does not constitute an admission of damages. Id. The

court has the authority “to ‘conduct hearings or make referrals’ as may be necessary, inter alia,
Case 1:20-cv-06569-PAC Document 23 Filed 07/29/21 Page 8 of 10

to determine the amount of damages or establish the truth of the plaintiff’s allegations.” Id. at
129 (citing Fed. R. Civ. P. 55(b)(2)(B)-(C)).

“T]he Clerk of the Court must enter the default if defendant fails to “plead or otherwise
defend’ in response to a properly served and filed complaint.” Antoine v. Brooklyn Maids 26,
Inc., 489 F. Supp. 3d 68, 80 (E.D.N.Y. 2020) (quoting Fed. R. Civ. P. 55(a); Priestley v.
Headminder, Inc., 647 F.3d 497, 504 (2d Cir. 2011)). But a plaintiff is not entitled to a default
judgment simply because she has obtained an entry of default; instead, the court will consider
three factors in determining whether to grant a default judgment: “(1) whether the defendant’s
default was willful; (2) whether defendant has a meritorious defense to plaintiff's claims; and (3)
the level of prejudice the non-defaulting party would suffer as a result of the denial of the motion
for default judgment.” Antoine, 489 F. Supp. 3d at 80 (citation omitted); Lent v. CCNH, Inc.,
No. 13-CV-942, 2015 WL 3463433, at *3 (N.D.N.Y. June 1, 2015) (“[S]impiy because a party is
in default, the plaintiff is not entitled to a default judgment as a matter of right.”).

Here, ail three factors tip in Plaintiff's favor. First, Defendant’s failure to appear in this
case or answer the complaint after being properly served indicates that his default was willful.
Santana v. Latino Express Rests., Inc., 198 F. Supp. 3d 285, 291 n.2 (8.D.N.Y. 2016); Antoine,
489 F. Supp. 3d at 80; see also Order Granting Mot. to Reopen Case 2 (noting Defendant’s
evasion of service of process). Second, the Court has no way to determine whether Defendant
has any meritorious defense, because the Defendant has not appeared and argued any, Santana,
198 F. Supp. 3d at 291 n.2; Antoine, 489 F. Supp. 3d at 82. Third, this case has been on the
Court’s docket for nearly a year, without any forward progress until now; Plaintiff would be

prejudiced if the Court denied her motion and required her to continue waiting indefinitely for

 
Case 1:20-cv-06569-PAC Document 23 Filed 07/29/21 Page 9 of 10

Defendant to engage with the judicial process. Santana, 198 F. Supp. 3d at 291 n.2; Antoine,
489 F. Supp. 3d at 90; Pl.’s Mem. Supp. Mot. Default J. 6.

Upon reviewing Plaintiff’s submission, the VGM, and related caselaw, the Court
determines that the facts Plaintiff alleges, which the Court accepts as true, are sufficient to
support her claim under the VGM. See Hughes v. Twenty-First Century Fox, Inc., 304 F. Supp.
3d 429, 455 (S.D.N.Y. 2018) (setting forth the following elements a plaintiff must prove to
establish a VGM claim: “(1) the alleged act constitutes a misdemeanor or felony against the
plaintiff; (2) presenting a serious risk of physical injury; (3) that was perpetrated because of
plaintiff's gender; (4) in part because of animus against plaintiff's gender; and [(5)] resulted in
injury.”); Breest v. Haggis, 115 N.Y.S.3d 322, 330 (N.Y. App. Div. Ist Dep’t 2019) (holding that
allegations of rape or sexual assault are, by themselves, sufficient to plead animus based on the
victim’s gender on a VGM claim); see also id. at 325-26 (describing defendant’s concession that
rape is a crime of violence committed “because of gender or on the basis of gender”).
Accordingly, the Court grants Plaintiff’s motion for default judgment as to Defendant’s liability
for the acts alleged in her complaint.

The Court reserves ruling on the issue of damages, however. Although an inquest on
damages is not mandatory, the Court deems it useful here. See Garcia v. Comprehensive Ctr.,
LLC, No. 17-CV-8970, 2018 WL 3918180, at *2, *6 (S.D.N.Y. Aug. 16, 2018); see also Doe v.
Green, No. 17-CV-1765, 2021 WL 2188148, at *1 (S.D.N.Y. May 28, 2021) (noting referral to
magistrate judge “for an inquest into damages and attorney’s fees” in Eighth Amendment sexual

assault case).? Plaintiff seeks $2 million in compensatory damages and $4 million in punitive

 

3 Further, Federal Rule of Civil Procedure 54(c) requires that a default judgment not “exceed in
amount[] what is demanded in the pleadings.” Fed. R. Civ. P. 54(c). Plaintiff's complaint does
not specify an amount of damages. See Compl. 6-7.
Case 1:20-cv-06569-PAC Document 23 Filed 07/29/21 Page 10 of 10

damages. Plaintiff's declaration (which discusses her mental and emotional problems following
the Defendant’s alleged attack) provides some basis for this request, but it is not enough for the
Court to conclude, at this stage, that these amounts are warranted. See Lent, 2015 WL 3463433,
at *11. “Damages, which are neither susceptible of mathematical computation nor liquidated as
of the default, usually must be established by the plaintiff in an evidentiary proceeding in which
the defendant has the opportunity to contest the amount.” Henry v. Bristol Hosp., Inc., No, 13-
cv-00826, 2020 WL 7773418, at *2 (D. Conn. Dec. 30, 2020) (quoting Greyhound Exhibitgroup
v. E.L.U.L. Realty Corp., 973 F.2d 155, 158 (2d Cir. 1992)). Thus, the Court will conduct an
inquest into damages, as well as attorneys’ fees and costs,* and give Defendant an opportunity to
appear and argue for a lesser award.
CONCLUSION

Plaintiff’s motions to proceed pseudonymously and to seal the True Identity Declarations
are granted, Plaintiffs motion for default judgment is granted as to Gooding, Jr.’s liability, but
the Court reserves judgment as to damages, attorneys’ fees, and costs. Gooding, Jr. is ordered to
enter an appearance in this case by Tuesday, September 7, 2021. After September 7, the Court
will convene a conference to determine whether a hearing is necessary for the damages inquest.

The Clerk of Court is directed to close the motions at ECF numbers 4, 16, and 19.

Dated: New York, New York SO ORDERED

July 4. 2021

HONORABLE PAUL A. CROTTY
United States District Judge

 

 

4 The Court reserves judgment on what is a reasonable award of attorneys’ fees and costs
because Plaintiff's counsel may need to do further work in light of this order, and that further
work might affect the amount Plaintiff seeks.

10

 
